 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                       50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                           NEWARK, NJ 07101
                                                                             973-645-5903


                                        October 30, 2018


Craig A. Rubinstein, Esq.
Jonathan I. Nirenberg, Esq.
Rabner Baumgart Ben-Asher & Nirenberg, P.C.
52 Upper Montclair Plaza
Upper Montclair, NJ 07043
Counsel for Plaintiff

Thomas Patrick Lane, Esq.
Seth E. Spitzer, Esq.
James S. Richter, Esq.
Winston & Strawn LLP
200 Park Avenue
New York, NY 10166
Counsel for Defendants

              LETTER OPINION FILED WITH THE CLERK OF THE COURT

        Re:     Berrada v. Cohen, et al.
                Civil Action No. 16-574 (SDW) (LDW)

Counsel:

        Before this Court is Plaintiff Mark Berrada’s (“Plaintiff”) Motion for Entry of Final
Judgment pursuant to Federal Rule of Civil Procedure (“Rule”) 54(b). (ECF No. 309.) This Court
has jurisdiction over this action pursuant to 28 U.S.C §§ 1331 and 1367. Venue is proper pursuant
to 28 U.S.C. § 1391. This motion is decided without oral argument pursuant to Rule 78. For the
reasons discussed below, Plaintiff’s Motion for Entry of Final Judgment is DENIED.

   I.         BACKGROUND AND PROCEDURAL HISTORY

        This Court assumes the parties’ familiarity with the factual background and procedural
history in this matter and thus will summarize only those facts relevant to the instant motion.
        On September 27, 2018, Defendants Gadi Cohen and PNY Technologies, Inc.’s
(collectively, “Defendants”) Motion for Summary Judgment was granted as to all of Plaintiff’s
claims and denied as to all of Defendants’ counterclaims. (Opinion & Order, ECF Nos. 306-07.)
Shortly thereafter, on October 10, 2018, Plaintiff filed the instant Motion for Entry of Final
Judgment. (ECF No. 309.) Defendants opposed the motion on October 12, 2018, and Plaintiff
replied on October 22, 2018. (ECF Nos. 310-11.)
   II.     STANDARD OF REVIEW

         “[Rule] 54(b) provides a mechanism for rendering a partial final judgment as to some, but
not all, parties or claims in a single action.” Hill v. City of Scranton, 411 F.3d 118, 124 (3d Cir.
2005). “When an action presents more than one claim for relief . . . or when multiple parties are
involved, the court may direct entry of a final judgment as to one or more, but fewer than all,
claims or parties only if the court expressly determines that there is no just reason for delay.” Fed.
R. Civ. P. 54(b). “A decision to certify a final decision under Rule 54(b) involves two separate
findings: (1) there has been a final judgment on the merits, i.e., an ultimate disposition on a
cognizable claim for relief; and (2) there is no just reason for delay.” Berckeley Inv. Grp., Ltd. v.
Colkitt, 455 F.3d 195, 202 (3d Cir. 2006) (internal quotation marks omitted); see also Pet Gifts
USA, LLC v. Imagine This Co., No. 14-3884, 2018 WL 3849903, at *1 (D.N.J. Aug. 13, 2018).
       To avoid “piecemeal appeals,” SEC v. Lucent Techs., Inc., No. 04-2315, 2009 WL
4508583, at *3 (D.N.J. Nov. 16, 2009), district courts are to be “conservative” in
granting Rule 54(b) certifications and must consider:
               (1) the relationship between the adjudicated and unadjudicated
               claims; (2) the possibility that the need for review might or might
               not be mooted by future developments in the district court; (3) the
               possibility that the reviewing court might be obliged to consider the
               same issue a second time; (4) the presence or absence of a claim or
               counterclaim which could result in set-off against the judgment
               sought to be made final; (5) miscellaneous factors such as delay,
               economic and solvency considerations, shortening the time of trial,
               frivolity of competing claims, expense, and the like.
Berckeley Inv. Grp., Ltd., 455 F.3d at 203 (quoting Allis-Chalmers Corp. v. Phila. Elec. Co., 521
F.2d 360, 364 (3d Cir. 1975)); see also Elliott v. Archdiocese of N.Y., 682 F.3d 213, 220 (3d Cir.
2012) (holding that a grant of relief under Rule 54(b) is “the exception, not the rule, to the usual
course of proceedings in a district court”); Gerardi v. Pelullo, 16 F.3d 1363, 1371-72 (3d Cir.
1994).
   III.    DISCUSSION

        Plaintiff seeks entry of final judgment as to the eleven claims delineated in his Amended
Complaint and certification of judgment for immediate appeal. However, granting Plaintiff’s
motion would require this Court to ignore its “duty to refrain from compelling the Third Circuit
Court of Appeals to engage in piecemeal appellate review.” Ferreras v. Am. Airlines, Inc., No.
16-2427, 2017 WL 1709597, at *2 (D.N.J. May 1, 2017); see also Echavarria v. Williams Sonoma,
Inc., No. 15-6441, 2016 WL 3566986, at *4 (D.N.J. June 30, 2016) (denying a motion for an
immediate appeal, and holding that the district courts must “be ‘conservative’ in
utilizing Rule 54(b), particularly when there is a risk of piecemeal appeals”). The operative facts
underlying Plaintiff’s adjudicated claims and several of Defendants’ pending counterclaims


                                                  2
substantially overlap, particularly where they relate to the alleged terms of the parties’ contracts,
their performance thereunder, and the alleged promises made to induce entry into those contracts.
If Plaintiff were permitted to appeal his claims now, there is a possibility that the Third Circuit
would have to revisit the same issues on a future appeal after final disposition of Defendants’
counterclaims before this Court. Because there is no basis for the extraordinary relief sought,
Plaintiff’s motion is denied.

    IV.      CONCLUSION

     For the reasons set forth above, Plaintiff’s Motion for Entry of Final Judgment is
DENIED.1 An appropriate Order follows.



                                                                         /s/ Susan D. Wigenton
                                                                      SUSAN D. WIGENTON, U.S.D.J

Orig: Clerk
cc:   Parties
      Leda Dunn Wettre, U.S.M.J.




1
  Whereas Rule 54(b) certifications are “left to the sound judicial discretion of the district court[,]” Curtiss-Wright
Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980), Plaintiff was entitled to ask this Court for the relief sought. Thus,
Defendants’ informal request that this Court impose sanctions, attorneys’ fees, and costs on Plaintiff simply for filing
the instant motion is denied.


                                                           3
